Citation Nr: 0403003	
Decision Date: 02/03/04    Archive Date: 02/11/04

DOCKET NO.  99-22 296A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bronchial asthma.  

2.  Entitlement to service connection for pneumonia.  

3.  Entitlement to service connection for duodenal ulcer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from October 1955 to 
September 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  In that determination, the RO, in 
pertinent part, denied the appellant's claim of entitlement 
to service connection for bronchial asthma, pneumonia, and 
duodenal ulcer.  The appellant disagreed and this appeal 
ensued.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist, enhanced its duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2003).  
VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003).  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must also make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d) (2003).  Such assistance 
includes making every reasonable effort to obtain relevant 
records (including private and service medical records and 
those possessed by VA and other Federal agencies) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2003).  
Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim .  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  

The appellant testified at a September 2000 hearing that had 
he received disability benefits from the Social Security 
Administration since 1992, based on disability caused by leg, 
back, and headache disorders.  The hearing officer indicated 
these records would not be reviewed, as they dealt with 
disabilities not at issue in this appeal.  That is so, though 
the Board is of the opinion that these records should be 
obtained.  VA has an obligation to obtain records from other 
Federal agencies that might bear on the claims.  It is 
possible that the SSA records include information relevant to 
the claims, and VA will not know that until the records are 
obtained and reviewed.  

At the hearing, the appellant also testified that he received 
treatment from Drs. Laureano, Irizarry, and Rivera.  Reports 
from some of these physicians are of record, though the 
complete treatment records supporting these reports do not 
appear in the claims file.  On remand, the AMC should ask the 
appellant to provide a detailed list of the physicians he had 
seen since his separation from service, and the dates and 
places of this treatment.  

The case is REMANDED for the following development:

1.  Review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), the implementing 
regulations, and any other applicable 
legal precedent.  

2.  Obtain from the Social Security 
Administration the records pertinent to 
the appellant's claims for Social 
Security disability benefits, copies of 
all Social Security Administration 
decision(s) concerning the appellant, and 
copies of the evidence (including medical 
evidence) supporting the decision(s).  

3.  Ask the appellant to provide a 
detailed list of the physicians 
(including Drs. Laureano, Irizarry, and 
Rivera) he had seen since his separation 
from service, along with the dates and 
places of this treatment.  For each 
health care provider identified, ask the 
appellant to provide authorization for 
release of information from that provider 
and then obtain treatment and clinical 
records from each provider.  Associate 
all documents obtained with the claims 
file.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matters herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




